Title: The Commissioners to the Comte de Vergennes, 24 January 1779
From: Franklin, Benjamin,Lee, Arthur,Adams, John
To: First Joint Commission at Paris,Vergennes, Charles Gravier, Comte de


     
      Passi. Jany. 24th. 1779
     
     We had the honor of receiving your Excellency’s Letter of the 20th. enclosing M. de Sartine’s Answer, relative to the Convoy which we requested of your Excellency, for the Ships now assembled at Nantes.
     We are totally at a loss to understand what Mr. de Sartine writes of four Vessels mentioned by us, as ready to sail and a Convoy having sailed with two of them. We never mentioned any thing concerning those four Vessels, nor has the appointment of a Convoy been announced to us, nor to those who have apply’d through us; and consequently they remain in Expectation of an Answer, and of a favorable one, thro’ his Majesty’s goodness and our application. We therefore apprehend that Mr. de Sartine is under some misinformation upon the Subject.
     On the 29th. of December we had the honor of writing to your Excellency that “We had received a Letter signed by many Gentlemen at Nantes and dated the 15th of the Month informing us that most of their Vessels were ready to sail to America, and that others were expected to be ready immediately, so that the Convoy might be ordered as soon as convenience woud permit. That they were desireous of a Convoy quite to America if consistent with his Majesty’s Service, or at least to the westward of the Western Islands. That it was of so much importance to our Countrymen to be supply’d with goods of various kinds, and especially with Warlike Stores, and there are so many belonging to the United States and to the Commonwealth of Virginia, as well as to Individuals now ready to go, that we cannot avoid interesting ourselves with your Excellency that a sufficient Convoy may be appointed, and that as soon as possible to rendez-vous at Nantes.”
     On the 9th. of this Month your Excellency wrote us, desiring to know at what port the Vessels for which we sollicited a Convoy were collected.
     To this we replyed on the 15th.—“Those Vessels are at Nantes, where they wait for the Convoy, which we hope may be ordered immediately, as a Letter we received yesterday from a large number of Gentlemen at Nantes, informs us that many Vessels with valuable Cargoes have been waiting a considerable time for the Convoy.”
     We are since well informed that the Number of Vessels is about fifteen. Your Excellency will perceive by these proceedings, that from the middle of last Month to this Time, the Gentlemen who have apply’d thro’ us for a Convoy, and among whom are some as respectable as any in our Country, have been waiting at a considerable Expence, in Expectation of their request being granted. They had so full a Confidence, that such an Application woud be successful, if made, that they for sometime imputed their disappointment to our Neglect.
     We therefore beseech your Excellency that as Strong a Convoy as can be spared, either quite thro’, or to the westward of the western Islands, may be granted immediately; as we conceive the supplies that are to go are of very great Importance to the United States; and that they will certainly fall into the Enemy’s hands, if unprotected.
     
     We have the honor to be, with much Respect, yr. Excellency’s Mo. Obt. & Very humble Servts.
     
      B Franklin
      Arthur Lee
      John Adams
     
    